 LABORERS' LOCAL 935467Laborers'International Union of North America Local935, AFL-CIO (Interstate Drywall,Inc.)andBuild-ers' Association of Eastern Ohio&Western Penn-sylvania and Local Union No.171, UnitedBrother-hood of Carpenters and Joiners of America,AFL-CIO. Case 8-CD-209We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and(7) of the Actand that it will effectuate the policiesof the Act toassert jursisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDJune 23, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERSFANNINGAND BROWNThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended,- following acharge filed by Builders' Association of Eastern Ohio& Western Pennsylvania in behalf of its member Inter-state Drywall, Inc., herein called the Employer, alleg-ing that Laborers' International Union of NorthAmerica, Local 935, AFL-CIO, herein called Labor-ers, had violated Section 8(b)(4)(D) of the Act. A dulyscheduled hearing was held in Youngstown, Ohio,before Hearing Officer John Vincek on February 25,1971, at which Local Union No. 171, United Brother-hood of Carpenters and Joiners of America, AFL-CIO,herein called Carpenters, intervened. All parties ap-peared and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to adduceevidence bearing on the issues.' Briefs were thereafterfiled by the Employer and Laborers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:I.THE BUSINESS OF THE EMPLOYERInterstate Drywall, Inc., is engaged in the installa-tion of drywall in commercial structures and resi-dences. During the past 12 months, it received revenuesin excess of $1 million for installation work performed,80 percent of which was performed in Ohio and 20percent in Pennsylvania. During the same period itpurchased materials valued in excess of $60,000 fromoutside the State of Ohio which were shipped to it atitsOhio headquarters.'Laborers withdrew from the hearing prior to its close and expresslywaived the right to present any further evidence or to cross-examine wit-nesses.The parties stipulated, and we find, that Laborersand Carpenters are labor organizations within themeaning of Section 2(5) of the Act.IIITHE DISPUTEA. BackgroundThe Employer is engaged in applying drywall to thewalls of a Ramada Inn Motel in Trumbull County,Ohio. In the course of these operations, drywall isdelivered to the site by truck and carried to everyfourth or sixth room. The moving of drywall from thesepoints to the various rooms for application is the workinvolved herein.On November 29, 1967, an award was issued by theNational Joint Board for the Settlement of Disputes inthe Building and Construction Industry. That awardassigned the work of moving drywall from the point ofunloading to the stockpile to the Laborers, and movingdrywall from the stockpile to the point of installationto the Carpenters at a Warren, Ohio, site. The Em-ployer thereafter assigned work in accord with theaward. However, in 1968, the Employer changed itsmethod of operations. It purchased a "cherry picker"which mechanically unloads drywall and moves it tothe stockpiles. This device is operated by employeeswho are members of the International Union of Operat-ing Engineers.' At that time the Employer, Carpenters,and Laborers agreed that composite crews composed ofa laborer and a carpenter would be assigned the workof moving drywall from the stockpiles to point of instal-lation. This method of assigning this work was followedat the instant site.On 'October 28, 1970, two business agents of theLaborers, Thomas and Patterson, appeared at the site,checked the cards of the employees on the job, anddiscovered composite crews were doing the work. TheEmployer's superintendent was informed by Thomasthat the job of moving drywall to the point of installa-tion was laborers work and he could not use compositecrews. The members of the Laborers stopped work- forseveral hours while discussions took place. Thereafterwork resumed with composite crews.There is testimony that on November 4, 1970, Pat-terson and Thomas again came to the site while a loadof drywall was being unloaded and parked their cars in3Operating Engineers is not a party to this proceeding.191 NLRB-No. 93 468DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch a manner that unloading could not proceed forabout an hour. There have been no further work stop-pages and the work has continued with compositecrews.On February 10, 1971, the Laborers sent a letter tothe Regional Director of Region 8 expressing its intentto comply with the Joint Board award and disclaimingall interest in the work of moving drywall. At the hear-ing herein the Laborers once again disclaimed the workand took the position there was no dispute. Laborersalso indicated it would consider entering into a settle-ment agreement regarding the assignment of work onthis job, but no agreement was reached.B.The Work in DisputeThe work in dispute is the moving of drywall fromthe stockpiles to the point of installation at the RamadaInn jobsite in Trumbull County, Ohio.C. Position of thePartiesThe Laborersclaim there is no disputefor the follow-ing reasons: (1) it does not currentlyclaim the work; (2)it agrees to be boundby the 1967Joint Board determin-ation; (3) an agreed-upon method for settlement exists;(4) it has expressed a willingness to enter into a settle-ment agreement of the matter.It is the Employer's position that its change in opera-tions has made the Joint Board award immaterial; thereisno agreed-upon method for settlement;the dis-claimer should be disregarded;and the Employer andCarpenters have not agreed on any settlement. TheEmployer also contends its assignmentof the workshould be affirmed because it is the fairest and mostefficient.D. The Applicabilityof theStatuteBefore the Board may proceed to a determination ofa dispute pursuant to Section 10(k) of the Act,itmustbe satisfied there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated.As it appears that the Laborers has engaged in workstoppages to enforce its demands for exclusive assign-ment of the work,we find there is reasonable cause tobelieve a violation of the Act occurred and the disputeis properly before us for determination.With respect to the disclaimers by the Laborers, theBoard has held and we hold here that such disclaimersdo not alter the nature of the jurisdictional dispute.Furthermore, Laborers members continue to performthe work as part of a composite crew and there isundisputed testimony that Laborers has engaged insimilar conduct at several of the Employer's jobsites inthe same area in the past.The 1967 Joint Board award assigning all the dis-puted work of moving drywall from stockpiles torooms to Carpenters also awarded moving drywallfrom the truck to stockpile to Laborers. However, sincethen the Laborers work has been taken over by Operat-ing Engineers, and the disputed work has been per-formed by composite crews according to an agreementof the parties. In view of the different circumstancesprevailing since the award was made, and as the awardwas applicable only to the job for which it was granted,we find that the award is not dispositive of this dispute.Neither does it appear there is any agreed-uponmethod for the settlement of the dispute. The Laborersoffer at the hearing to enter into a settlement agreementin this case was not accepted by any of the other partiesherein.Therefore, since the record shows that there is anexisting dispute and that there is no agreement forvoluntary adjustment of the dispute within the meaningof Section 10(k) of the Act, the Board is not precludedfrom making a determination in this proceeding. TheLaborers motion to quash the notice of hearing is ac-cordingly denied.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to the various relevant factorsinvolved.'There is no evidence of a certification or contractrequiring assignment of this work to either labor orga-nization, nor is there any evidence of any industry prac-tice.The Employer performs 80 to 85 percent of the dry-wall installing in the Trumbull County area. As in-dicated, the Employer has assigned the disputed workto composite crews for over 2 years. There is, however,no evidence on the practice of other employers in thearea.There is testimony that the point of installation towhich the drywall is moved by the crew is determinedby the size and weight of the drywall and possibleundue weight stress in areas of the building not de-signed for this purpose and by whether the stack mightinterfere with the work of other crafts on the project.There is no evidence, however, as to who makes thisdetermination. The moving itself does not require theexercise of any skill.The Laborers have with the installation of newequipment suffered the loss of a work assignment theypreviously had. The Employer has agreed to a compos-ite crew as an accommodation to the labor organiza-JInternational Associationof Machinists, Lodge 1743, AFL-CIO (J.A.Jones Construction Co.),135 NLRB 1402. LABORERS'LOCAL 935tions involved and has assigned the disputed work tosuch crews since 1968. Both the Employer and theCarpenters are willing to continue the practice of usingcomposite crews. The parties have thus worked out anaccommodation wherein the laborers share the dis-puted work with carpenters. This accommodation ap-pears equitable and fair and accords with the past prac-tice of the Employer, which performs a large part of thedrywall installation in the area.Upon the record as a whole, and after due considera-tion of the evidence as to the relevant factors involved,we believe that the assignment of the work in disputeto the employees of the Employer to whom it is pres-ently assigned should not be disturbed. We shall there-fore determine the dispute before us by awarding themoving of drywall at the Trumbull County, Ohio,Ramada Inn jobsite from the stockpile to the point ofinstallation to a composite crew consisting of equalnumbers of carpenters and laborers. We do not, how-ever, award the work to Carpenters and Laborers andtheirmembers. This determination is limited to thiscontroversy only.4The Employer and Carpenters urge that a broad order issue coveringall other operations of the Employer. However, as the record will not sup-port an order of such scope, we shall limit our award to the jobsite wherethe instant dispute arose.Plasterers Local UnionNo. 79,Operative Plasterersand Cement Masons International Association of Houston, Texas (South-western Construction Company),167 NLRB 185;Cement Masons' LocalUnion No. 524, etc. (The Parker Construction Company),163 NLRB 609.DETERMINATION OF DISPUTE469Pursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings, the National Labor Relations Boardhereby makes the following Determination of Dispute:1.Employees of the Employer represented by Labor-ers' International Union of North America Local 935,AFL-CIO, and employees represented by Local UnionNo. 171, United Brotherhood of Carpenters and Jour-neymen of America, AFL-CIO, in equal numbers areentitled to perform the work of moving drywall at theconstruction site located at the Ramada Inn, TrumbullCounty, Ohio, from the stockpile to the point of instal-lation.2. Laborers'InternationalUnion of North AmericaLocal 935, AFL-CIO, is not entitled by means pro-scribed bySection 8(b)(4)(D) of the Act to force orrequire Interstate Drywall, Inc., Youngstown, Ohio, toassignsuch work exclusively to individuals representedby the aforesaid labor organization.3.Within 10 days from the date of this Decision andDetermination of Dispute, Laborers' InternationalUnion of North America Local 935, AFL-CIO, shallnotify the Regional Director for Region 8, in writing,whether or not it will refrain from forcing or requiringInterstate Drywall, Inc., by means proscribed by Sec-tion 8(b) (4) (D) to assign the work in dispute in amanner inconsistent with the above determination.